259 N.W.2d 867 (1977)
The COMMITTEE ON PROFESSIONAL ETHICS AND CONDUCT OF the IOWA STATE BAR ASSOCIATION, Complainant,
v.
Charles F. GLENN, Respondent.
No. 59997.
Supreme Court of Iowa.
November 23, 1977.
*868 Lee H. Gaudineer, Jr., Roger J. Kuhle, and Hedo M. Zacherle, Des Moines, for complainant.
Clark L. Holmes of Holmes, Ralph & Kutmus, of Des Moines, for respondent.
En banc.
McCORMICK, Justice.
This is a lawyer disciplinary proceeding arising from federal and state income tax violations by respondent Charles F. Glenn. Upon de novo review of the report of our Grievance Commission we suspend his license indefinitely with no possibility of reinstatement for 18 months from January 3, 1977, the date of his temporary suspension.
Respondent willfully and knowingly failed to file federal and state income tax returns for 1970, 1971, and 1972. His liability for taxes was substantial. All returns were subsequently filed. In December 1976 he paid more than $21,000 to the Internal Revenue Service in taxes and penalties. He was convicted in federal district court and served four months of a one-year penitentiary sentence in 1977 after pleading nolo contendere in November 1976 to one charge of willful failure to file a federal return in violation of 26 U.S.C. § 7203. Willful failure to file state returns is proscribed by § 422.25(5), The Code.
General principles applicable to this proceeding are discussed in a number of cases and will not be repeated here. See Committee on Professional Ethics and Conduct v. Roberts, 246 N.W.2d 259, 262 (Iowa 1976); Committee on Professional Ethics and Conduct v. Lemon, 237 N.W.2d 824 (Iowa 1976); Committee on Professional Ethics and Conduct v. Bromwell, 221 N.W.2d 777 (Iowa 1974).
Respondent's conduct violated Disciplinary Rule 1-102(A)(1), (4), (5) and (6) and § 610.24(3) and (4), The Code. Discipline is warranted.
We suspend his license to practice law indefinitely with no possibility of reinstatement for 18 months from the date of temporary suspension. January 3, 1977. See Court Rule 118.13.
Respondent's suspension shall apply to and include all facets of the ordinary law practice, including but not limited to examination of abstracts, consummation of real estate transactions and preparation of deeds, buy and sell agreements, contracts, wills and tax returns. Upon any application for reinstatement respondent shall prove he has not practiced law during the suspension period.
LICENSE SUSPENDED.
All Justices concur.